104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald M. LEWIS, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General-United States PostalService, Defendant-Appellee.
No. 96-1845.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1996.Decided Dec. 24, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-95-1287-A)
Ronald M. Lewis, Appellant Pro Se.  James Ennis Macklin, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald M. Lewis appeals from the district court's order dismissing his employment discrimination and retaliation action pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-16 (West 1994).  Lewis alleged discrimination on the basis of his race (black) and sex (male) arising out of his job termination.  At the close of Lewis' trial evidence, the district court granted Defendant's Fed.R.Civ.P. 52 motion.